Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2019 has been considered by the examiner.
Oath/Declaration
Oath/Declaration as file 06/06/2019 is noted by the Examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…fluidizing motion of the die with reference to the test stage by pulsing gas between the die and the upper surface of the test stage; coarse aligning the die with reference to the test stage by moving the die until adjacent edges of the die contact corner guides disposed on the test stage; raising the test stage toward a test probe until an alignment feature of the test probe engages a first solder ball of the die; and fine aligning the die with reference to the test probe by continuing to raise the test stage until a second solder ball of the die fits into a test cup of the test probe.”
Claims 2-11 are also allowed as they further limit allowed claim 1.
Regarding claim 12, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 12,
“…each test cup having a downward opening, and that has at least one guide cup that protrudes from the underside of the test probe beyond the openings of the test cups; and a test 
Claims 13-19 are also allowed as they further limit allowed claim 12.
Regarding claim 20, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 20,
“…a test stage that has an upper surface confronting the underside of the test probe and that is movable by a Z drive motor along a Z-axis toward and away from the test probe, wherein the test stage includes an array of vertical supply holes opening through the upper surface and includes a plurality of corner guides that protrude upward from the upper surface; a modulator and a proportional valve fluidly connected in series with the vertical supply holes; a coarse align stage that is offset from the test probe and the test stage along a direction parallel to the confronting surfaces of the test probe and the test stage; a pick and place tool that has an arm, a head, and a tool motor that can move the head from a position above the coarse align stage to a position between the test probe and the test stage by moving the arm around a Z axis and moving the head up and down parallel to the Z axis; and a process controller that is electrically connected to the tool motor and to the Z drive motor for directing movement of the pick and place tool and of the test stage, and that is electrically connected to the modulator and to the proportional valve for controlling flows of compressed gas and vacuum to and from the thermal control surface, the process controller including a processor and a computer readable storage medium encoded with instructions that configure the processor to: control the tool motor in order to move a semiconductor die from the coarse align stage onto the upper surface of the test stage with solder balls of the die facing upward; control the proportional valve and the modulator in order to 
The closest prior art references that were found based on an updated search.
Di Stefano et al. US 2010/0243071 - Work piece e.g. test head, aligning method, involves pumping incompressible fluid into fluid chambers, opening multiple valves, and determining whether work pieces are aligned, and moving work piece in predetermined direction.
Rutigliano et al. US 2012/0299609 - Device for testing bare and packaged semiconductor dice, includes imaging system that movable optics capable of reflecting images of die and testing interface onto imaging device.
Mueller US 2008/0122432 - Load positioning system e.g. for test head, has multiple couplers coupled to opposite sides of load, which move load parallel to axis responsive to actuation of multiple pneumatic units.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claims 1, 12 and 20; therefore claims 1-20 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/RAUL J RIOS RUSSO/Examiner, Art Unit 2867